Citation Nr: 0206348	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from March 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1999 
that denied service connection for degenerative joint disease 
of the feet.  The issue was remanded by the Board in March 
2001 for further development.


FINDINGS OF FACT

Degenerative joint disease (arthritis) of the feet was not 
present in service; minimal degenerative joint disease of the 
left foot is first shown years after service, and it was not 
caused by any incident of service; and degenerative joint 
disease of the right foot is not currently present.  


CONCLUSION OF LAW

Degenerative joint disease of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from March 1984 to March 1988.

Service medical records show that in February 1986, the 
veteran complained of pain in the feet due to corns.  He also 
had multiple plantar warts.  Also noted was a valgus 
deformity of the 4th and 5th toes of both feet.  He continued 
to be seen with complaints of foot pain, although X-rays in 
May 1986 were negative.  A bone scan in July 1986 disclosed 
concentrations in the 1st metatarsal phalangeal joint 
sesamoids in both feet.  X-rays of the sesamoids in July 1986 
were negative.  In August 1986, sesamoiditis was diagnosed, 
and he was treated with injections.  In September 1986, casts 
were placed for three weeks, as treatment for sesamoiditis.  
However, he continued to complain of bilateral foot pain.  In 
January 1987, he stated that the metatarsal bars had not 
helped his sesamoiditis.  

In September 1987, the veteran injured his left posterior 
foot while running.  On examination, there was pain to 
palpation, and his left Achilles tendon was larger than the 
right.  The assessment was Achilles tendonitis.  He was 
eventually treated with a cast, which was applied in October 
1987.  After the cast was removed he was referred for 
physical therapy in October 1987, where he was noted to have 
a tight right ankle tendon.  No further mention of any foot 
problems was noted in the service medical records, and the 
veteran elected not to have a separation examination.  He was 
released from active duty in March 1988.

On a VA examination in October 1998, the veteran complained 
of pain in the feet since service, particularly with 
prolonged standing.  On examination, the second toes of each 
foot distal phalanx deviated laterally.  There was full range 
of motion in the toes and feet.  The metatarsal phalangeal 
joints of the 2nd through the 5th toes on both feet were 
painful to firm palpation.  The veteran was able to walk and 
stand on heels and toes normally.  There were no callosities 
or indications of abnormal weight bearing.  X-rays of both 
feet were normal except for changes suggestive of very early 
degenerative joint disease of the left first metatarsal.  The 
diagnosis was minimal degenerative joint disease process of 
the left first metatarsal phalangeal joint.  

In March 2001, the Board remanded the case so that the RO 
could make efforts to obtain any records of post-service 
treatment for foot problems.  However, the RO was not able to 
obtain any records, nor did the veteran submit any records 
after being requested to do so.

II.  Analysis

The veteran claims service connection for degenerative joint 
disease (i.e., arthritis) of both feet.

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Service medical records have been obtained, reasonable 
efforts have been made to obtain any post-service medical 
records, and a VA examination has been provided.  The Board 
is satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection will be rebuttably presumed for certain chronic 
conditions, including arthritis, which are manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 ; 38 C.F.R. 
§§ 3.307, 3.309.  

Service medical records from the veteran's 1984-1988 active 
duty show some foot problems but do not show arthritis of 
either foot.  There is no evidence of arthritis of either 
foot within the presumptive year after active service.  The 
first post-service medical evidence of arthritis of the left 
foot is the 1998 VA examination, at which time only very 
early minimal arthritis of this foot was shown by X-ray.  
There is no competent medical evidence to link left foot 
arthritis, first shown many years after the veteran's active 
duty, with his service.  There is no post-service medical 
evidence of arthritis of the right foot; in fact, X-rays at 
the 1998 VA examination were negative for arthritis of this 
foot.  Without the current existence of claimed right foot 
arthritis, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

The Board must conclude that claimed degenerative joint 
disease (arthritis) of both feet was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection for degenerative 
joint disease of the feet.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for degenerative joint disease of the feet 
is denied.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

